Case 1:19-cv-06199-PGG Document 30 Filed 10/04/19 Page 1 of 2

United States District Court
Southern District of New York

 

Alpha Capital Anstalt,

Plaintiff, 19 CV 6199 (PGG)

Notice of Motion
Shiftpixy, Inc.,

Defendant.

 

Please take notice that upon the annexed Affirmation of Nicola Feuerstein affirmed under
penalties of perjury under the laws of the United States of America on September 9, 2019, with
Exhibits attached thereto, the undersigned will move this Court for an order granting summary
judgment:

i) directing Defendant Shiftpixy, Inc. (““SFTY”) to deliver to Alpha Capital immediately
one million shares of its common stock to which Alpha Capital is entitled based
upon SFTY’s failure to honor Alpha Capital’s June 20, 2019 conversion request
under the terms of SFTY’s Senior Convertible Note which Alpha Capital acquired
in March, 2019 (the “Note”); and

ii) in the event the Court is unwilling to compel SFTY to deliver stock, as Alpha Capital
respectfully submits it should, then, in the alternative, awarding Alpha Capital
damages in the amount of $500,000, the value of the stock which SFTY should
have delivered on June 24, 2019, but did not, in response to its conversion

request, plus interest; and
Case 1:19-cv-06199-PGG Document 30 Filed 10/04/19 Page 2 of 2

iii) ordering SFTY to honor all future conversion requests duly submitted in accordance
with the terms of the Note; and

iv) dismissing SFTY’s counterclaim.

Dated: New York, New York
September 10, 2019

aS) Kenneth A. Zitter
By >

Kenneth A. Zitter, Esq.
Attorneys for Plaintiff
Alpha Capital Anstalt
260 Madison Avenue, 18" Floor
New York, New York 10016
212-532-8000
KAZ-3195
